DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

The instant application, which is a reissue of U.S. Patent No. 8,724,590, filed on 4 January 2012 and granted on 13 May 2014, is a divisional reissue of U.S. Patent Application No. 1,876,481, now U.S. Patent No. RE47,613, filed on 6 October 2015.

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent Nos. 8,724,590 and RE47,613 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.


Claims 16-18 and 20-23 have also been cancelled in an Inter Partes Review. See Certificate, issued 7 February 2018. Consequently, the Applicant may not reintroduce those claims during this proceeding.

Claims 28, 54, and 57 have been amended and claims 1-3, 5-15, 19, 24-27, and 32-47 have been cancelled. Claims 28-31 and 48--58 have been examined.

Reissue Applications

The Application Data Sheet (ADS) is objected to because it is not marked relative to the ADS filed on 6 July 2018. Matter in the Domestic Benefit section that has not been changed should not be underlined.

Specification

The amendment to the specification is objected to because the new material should be underlined in its entirety.


Terminal Disclaimer

The terminal disclaimer filed on 4 March 2021 is acceptable. The previous rejections over double patenting are therefore withdrawn.

Allowable Subject Matter

Claims 28-31 and 48-58 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 28, Applicant has persuasively argued that the previously cited art, Gunther, does not show the power consumption being increased or decreased, respectively, in response to the utilization rate of a selected functional block being at two different threshold levels.
Claims 29-31 are allowable based upon their dependence upon claim 28.

Regarding claim 48, no art could be found that renders unpatentable “an integrated circuit comprising: a plurality of functional blocks; utilization circuits respectively coupled to the functional blocks to provide block utilization information of the functional blocks, wherein the block utilization information represents activity in each of the functional blocks as measured over a period of time, and wherein each of the utilization circuits comprises: a utilization detection circuit to detect a utilization event; a utilization counter 
Claims 49-53 are allowable based upon their dependence upon claim 48.

Regarding claim 54, none of the art found would render obvious the decreasing of the dispatch rate in a circuit in response to a decrease in block utilization.
Claims 55-58 are allowable based upon their dependence upon claim 54.

Conclusion

This application is in condition for allowance except for the following formal matters: 
Objections to the Application Data Sheet and Specification.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HENEGHAN whose telephone number is (571)272-3834.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571)270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                              
/MF/